DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending and under current examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 1, 3, and 13 require percentages of ingredients relative to the total mass of the novel artificial tears.  This statement defines the denominator of the percentage; however, the numerator is not defined.  mass one of ordinary skill in the art cannot unambiguously ascertain what type of percentage is claimed (e.g. mass relative to the total mass or moles relative to the total weight).  Accordingly the scope of the claim is indefinite. 

Each of claims 14-16 require parts of ingredients relative to the total parts by weight of the novel artificial tears.  This statement defines the denominator of the; however, the numerator is not defined.  Therefore one of ordinary skill in the art cannot unambiguously ascertain what type of part is claimed (e.g. mass relative to the total mass or moles relative to the total mass).  Accordingly the scope of the claim is indefinite. 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (CN 102188695; publication date: 09/21/2011; cited in the IDS filed 11/18/2020; citing the English machine translation) in view of Genscript (EGF, human product information; available online since at least 08/03/2017), and further in view of Ferrari (US 2008/0213188; publication date: 09/04/2008; cited in the IDS filed 04/26/2022). 

With regard to claim 1, Ren discloses an ophthalmic composition (the examiner considers this to fall within the scope of the term “artificial tear” recited in the instant claims) for treating inter alia, dry eye (page 3) comprising recombinant human epidermal growth factor (rhEGF)  and sodium hyaluronate in a pharmaceutically acceptable carrier (pages 1 and 2).  The composition also contains water, sodium chloride, and a buffer system (disodium hydrogen phosphate and sodium dihydrogen phosphate; i.e. “auxiliary material” as required by the instant claims; see e.g. examples on page 5).  The sodium hyaluronate is present in an amount of from 0.5 to 3.5 mg and the rhEGF is present in an amount ranging from 1000 to 100,000 IU (page 1).  The combined amount of both sodium hyaluronate and rh EGF is preferably from 0.05 to 0.5% by weight (page 3).  In examples, the sodium hyaluronate is present at 0.1% by mass (see e.g. page 5).  
Ren discloses rhEGF in terms of IU rather amount by weight or percentage by weight.  The amount of recombinant growth factor in terms of weight would depend upon the activity of the product, which can vary from batch to batch.  Genscript provides one example of a product having 5x10^6 IU/mg.  Using this example, Ren’s disclosure would embrace products containing from 0.0002 to 0.2 mg of rhEGF.  Additionally, Ren discloses that the purpose of the rhEGF is to promote wound healing in the eye.  It would be a matter of routine for one of ordinary skill in the art to optimize the percentage of rhEGF in the composition to achieve this effect using Ren’s disclosure of IU quantity and total percentage of sodium hyaluronate plus rhEGF as a starting point.  For this reason, the examiner does not consider the range in percentage of rhEGF to patentably define over the cited prior art.  
Ren discloses further that the composition is preferably free of antibiotics, listing several examples of small molecule antibiotics that are preferably absent from the composition.  
Ren does not disclose including lysozyme in the composition.  
Ferrari discloses ophthalmic compositions comprising recombination human lysozyme (title) for treating dry eye (abstract).  Ferrari discloses that lysozyme is an enzyme that acts as an antimicrobial agent by degrading glycosidic linkages between N-acetylmuramic acid and N-acetylglucosamine units of the microbial cell wall. Thus, the presence of lysozyme in human tears is a natural defense mechanism against ocular infections (0005).  Ferrari discloses further that where the patient is suffering dry eye or inflammation, tears are not being produced at all or in their normal quantity and/or quality. In such situations, the normal protective effect of lysozyme is lost altogether or significantly reduced (0006).  The lysozyme makes chemical preservatives unnecessary (0016)  Ferrari discloses an aqueous composition comprising about 0.01 to 5% by weight human recombinant lysozyme as well as buffers  (0015, 0023, 0030). 
It would have been prima facie obvious to include recombinant human lysozyme in Ren’s ophthalmic composition.  The artisan of ordinary skill in the art would have been motivated to do so in order to provide antibacterial effect to the composition to improve the natural defenses of patients suffering from dry eye and also to provide bacteriostatic properties to the composition without requiring chemical preservatives.  The skilled artisan would have had reasonable expectation of success because Ferrari establishes that lysozyme can be formulated in aqueous solutions intended for application to the eye.  With regard to the amount of rh lysozyme required by claim 1, as noted above, Ferrari discloses a suitable range of from 0.01 to 5% by weight.  This range overlaps with the range required by the instant claims.  See MPEP 2144.05.  
With regard to claim 2, the prior art discloses recombinant human proteins therefore the sequences are identical to the naturally occurring human proteins. Moreover, it would have been obvious to use a sequence identical to the human sequence because the objective of using human proteins is to reduce any reaction to the exogenous protein. 
With regard to claim 3, as noted above, the range in amount of lysozyme disclosed by Ferrari overlaps with the range recited in the instant claims.  
With regard to claims 6-8, as noted above, the composition contains the buffer (i.e. pH stabilizer) disodium hydrogen phosphate and sodium dihydrogen phosphate.
With regard to claim 12, as noted above, the composition contains sodium chloride.  

Claims 4, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (CN 102188695; publication date: 09/21/2011; cited in the IDS filed 11/18/2020; citing the English machine translation) in view of Genscript (EGF, human product information; available online since at least 08/03/2017), and Ferrari (US 2008/0213188; publication date: 09/04/2008; cited in the IDS filed 04/26/2022) as applied to claims 1-3, 6-8, and 12, and further in view of Daniels et al. (US 2007/0280924; publication date: 12/06/2007; cited in Applicant’s IDS) and Chang et al. (Biochmica et Biophysica Acta - Protein Structure (abstract only) Vol 229, Issue 2, pages 496-503; publication date: 1971).

The relevant disclosures of Ren, Genscript, and Ferrari are set forth above.  None of these references disclose the pH of the composition as delimited in instant claims 4 and 5, the osmolality as required by instant claim 11, or the content of sodium chloride as required by instant claim 13.  
Daniels, in the analogous art of pharmaceutical preparations for treatment of the ocular surface (title) including dry eye (0032) discloses an ophthalmologic composition having pH in the range of 4.5 to 9.0 and osmolality in the range of from 100 to 350 mOsm (0102).  
Chang discloses that lysozyme activity depends upon both pH and salt concentrations in aqueous solutions (title and abstract).  
It would have been prima facie obvious to formulate Ren’s composition to have pH and osmolality within the ranges disclosed by Daniels.  The skilled artisan would have been motivated to do so in order to ensure that the composition is suitable for application to the eye and would have had reasonable expectation of success because formulating aqueous liquids to have physiologic pH and salt concentration by adjusting buffer amounts and sodium chloride concentration is standard practice in the pharmaceutical arts.  One having ordinary skill in the art would have also considered the effect of pH and salt concentration on the lysozyme protein present in the formulation in order to maximize the activity of the enzyme.  This would have been merely a matter of routine testing of several pH and sodium chloride concentrations followed by testing lysozyme activity.  Please refer to MPEP 2144.05 regarding the obviousness of routine optimization.  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (CN 102188695; publication date: 09/21/2011; cited in the IDS filed 11/18/2020; citing the English machine translation) in view of Genscript (EGF, human product information; available online since at least 08/03/2017), Ferrari (US 2008/0213188; publication date: 09/04/2008; cited in the IDS filed 04/26/2022), Daniels et al. (US 2007/0280924; publication date: 12/06/2007; cited in Applicant’s IDS), and Chang et al. (Biochmica et Biophysica Acta - Protein Structure Vol 229, Issue 2, pages 496-503; publication date: 1971) as applied to claims 1-8 and 11-13 above, and further in view of Onishi et al. (US 2011/0105558; publication date: 05/05/2011).  

The relevant disclosures of Ren, Genscript, Ferrari, Daniels and Chang are set forth above. The combined disclosures of Ren Genscript, Ferrari, Daniels, and Chang render obvious optimizing the amounts of each ingredient required by claims 14-16, whether in terms of percent or parts by weight, as set forth above.  As noted in the rejection supra, Ren discloses a buffer system comprising disodium hydrogen phosphate and sodium dihydrogen phosphate but none of these references disclose the specific hydrates required by claims 14-16.  
Onishi, in the analogous art of eye drop compositions (title) discloses that suitable buffers may be sodium dihydrogen phosphate, sodium dihydrogen phosphate dihydrate and disodium hydrogen phosphate dodecahydrate.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (CN 102188695; publication date: 09/21/2011; cited in the IDS filed 11/18/2020; citing the English machine translation in view of Genscript (EGF, human product information; available online since at least 08/03/2017), and Ferrari (US 2008/0213188; publication date: 09/04/2008; cited in the IDS filed 04/26/2022) as applied to claims 1-3, 6-8, and 12, and further in view of Onishi et al. (US 2011/0105558; publication date: 05/05/2011).  

The relevant disclosures of Ren, Genscript, and Ferrari are set forth above.  As noted in the rejection supra, Ren discloses a buffer system comprising disodium hydrogen phosphate and sodium dihydrogen phosphate but none of these references disclose the specific hydrates required by claim 9.  
Onishi, in the analogous art of eye drop compositions (title) discloses that suitable buffers may be sodium dihydrogen phosphate, sodium dihydrogen phosphate dihydrate and disodium hydrogen phosphate dodecahydrate.  
It would have been prima facie obvious to use the hydrates sodium dihydrogen phosphate dihydrate and disodium hydrogen phosphate dodecahydrate as the buffer system in Ren’s invention because one having ordinary skill in the art would have recognized these substances to be suitable to serve this purpose.  See MPEP 2144.07.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16948830 in view of Ren et al. (CN 102188695; publication date: 09/21/2011; cited in the IDS filed 11/18/2020; citing the English machine translation) and further in view of Genscript (EGF, human product information; available online since at least 08/03/2017).

Inter alia, the claims of the ‘830 application embrace an artificial tear composition containing recombinant human lysozyme, sodium hyaluronate, sodium chloride, and a buffer formed from disodium hydrogen phosphate dodecahydrate sodium dihydrogen phosphate dihydrate in amounts falling within the scope of or overlapping with the ranges for each of these ingredients recited in the instant claims.  
The claims of the ‘830 application are silent with respect to including recombinant human EGF in the artificial tear composition.  
Ren discloses an ophthalmic composition (the examiner considers this to fall within the scope of the term “artificial tear” recited in the instant claims) for treating inter alia, dry eye (page 3) comprising recombinant human epidermal growth factor (rhEGF)  and sodium hyaluronate in a pharmaceutically acceptable carrier (pages 1 and 2).  Additionally, Ren discloses that the purpose of the rhEGF is to promote wound healing in the eye.
It would have been prima facie obvious to add rhEGF to the composition of the ‘830 application.  The artisan of ordinary skill would have been motivated to do so in order to provide additional wound healing to the composition.  The artisan of ordinary skill would have had reasonable expectation of success because Ren’s composition is similar in chemical makeup and therefore one would expect the composition to be compatible with the rhEGF enzyme.  
Ren discloses rhEGF in terms of IU rather amount by weight or percentage by weight.  The amount of recombinant growth factor in terms of weight would depend upon the activity of the product, which can vary from batch to batch.  Genscript provides one example of a product having 5x10^6 IU/mg.  Using this example, Ren’s disclosure would embrace products containing from 0.0002 to 0.2 mg of rhEGF.  Additionally as noted above, Ren discloses that the purpose of the rhEGF is to promote wound healing in the eye.  It would be a matter of routine for one of ordinary skill in the art to optimize the percentage of rhEGF in the composition to achieve this effect using Ren’s disclosure of IU quantity and total percentage of sodium hyaluronate plus rhEGF as a starting point.  For this reason, the examiner does not consider the range in percentage of rhEGF to patentably define over the cited prior art.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617